Citation Nr: 0202014	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  01-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a timely substantive appeal was filed to the May 1996 
rating decision which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
for service connection for PTSD, and assigned an effective 
date of June 5, 1997, the date of the RO's receipt of the 
veteran's claim to reopen his service connection claim.  The 
veteran filed a timely appeal to this determination, claiming 
that the claim to reopen should be accepted by VA as a timely 
appeal to the RO's earlier May 1996 denial of service 
connection for PTSD.


FINDING OF FACT

The veteran did not file a timely appeal to the RO's May 9, 
1996 rating decision within sixty (60) days of the date of 
mailing of the statement of the case, on June 17, 1996, nor 
was a substantive appeal filed within one (1) year of the 
date of mailing of the notification of the May 1996 rating 
decision, on May 20, 1996.


CONCLUSION OF LAW

The veteran did not perfect a timely appeal to the RO's May 
9, 1996 rating decision which denied his claim for service 
connection for PTSD.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.304, 20.1103 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim that a 
timely appeal had been filed to the RO's May 1996 denial of 
his claim for service connection for PTSD. Discussions as 
contained in the initial rating decision, in the statement of 
the case, and in correspondence to the veteran, have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim. 

In addition, to the extent practicable at this time, all 
relevant facts have been properly developed with respect to 
the service connection issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  This is particularly true 
since the issue at hand involves a strict application of 
regulations regarding time deadlines, rather than a medical 
issue requiring medical evidence.  When the appellant 
testified before the undersigned Board Member in August 2001, 
the appellant and his representative were given notice of the 
evidence necessary to substantiate his claim.

Under these circumstances, there is no reasonable possibility 
that further assistance to the vetreran would aid in 
substantiating the claim, and a remand for such further 
development is, therefore, not warranted.  38 U.S.C.A. 
§ 5103A.

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement in writing and, after a 
statement of the case has been furnished, completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(2001).  See Roy v. Brown, 5 Vet. App. 554 (1993).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  Whether a substantive appeal has been 
filed on time is an appealable issue, and if a claimant 
contests an adverse determination with respect to timely 
filing of the substantive appeal, the RO must furnish a 
statement of the case to the claimant.  38 C.F.R. § 19.34 
(2001).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to the Board of Veterans' Appeals, or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

A review of the veteran's claims file reveals that on 
November 12, 1995, the RO received a VA Form 21-4138, 
statement in support of claim, from the veteran, in which he 
indicated that he wished to file a claim for service 
connection for PTSD.

On May 5, 1996, the RO issued a rating decision which denied 
the veteran's claim for service connection for PTSD.  The 
notification letter accompanying this rating decision was 
dated May 20, 1996. 

On June 5, 1996, the RO received a second VA Form 21-4138, 
statement in support of claim, from the veteran, in which he 
indicated that he was "filing a Notice of Disagreement with 
your decision."   In response, on June 12, 1996, the RO 
issued a statement of the case (SOC).  The only issue listed 
on the SOC was entitlement to service connection for PTSD.

In the cover letter attached to this SOC, dated June 17, 
1996, the RO acknowledged receipt of the veteran's notice of 
disagreement, and informed the veteran that if he wished to 
complete his appeal, he needed to file the attached VA Form 
1-9.  He was also informed that he must "file your appeal 
with this office within 60 days from the date of this letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying you of the action that you 
have appealed."  He was further notified that "[i]f we do not 
hear from you within this period, we will close your case."  
In addition, it was explained that if he needed more time to 
file his appeal, he should request more time before the time 
limit for filing his appeal expired. 

No further correspondence was received from either the 
veteran or his service representative until June 5, 1997, on 
which date the RO received from the veteran a completed VA 
Form 9, Appeal to Board of Veterans' Appeals.  

On June 18, 1997, the RO sent a letter to the veteran 
advising him that his VA Form 9 could not be accepted as a 
substantive appeal to the May 1996 rating decision.  
Specifically, the RO noted that "You had one year (prior to 
May 20, 1997) to return VA Form 9 (Appeal to Board of 
Veterans' Appeals) to our office.  The VA Form 9 that you 
returned was dated June 3, 1997 which was beyond the one year 
period."  However, the RO informed the veteran that it would 
treat his VA Form 9 as a claim to reopen his previously-
denied claim for service connection for PTSD. 

The veteran acknowledges having received the SOC and the 
enclosed VA Form 9 appeal form from the RO.  In addition, he 
concedes that his VA Form 9 appeal was received 16 days 
beyond the expiration of the one-year period from the date of 
mailing of the May 1996 rating decision.  However, in various 
correspondence to VA, and during the course of a hearing held 
before the undersigned Board Member in August 2001, the 
veteran offered two bases for his belief that the appeal 
period should have been extended, and that his VA Form 9 
should consequently be deemed timely.  First, the veteran 
asserts that during the one-year appeal period in question, 
he suffered a heart attack on February 17, 1997, followed by 
heart surgery on February 24, 1997.  He further maintains 
that he was recovering from this surgery for the next several 
months, and that, due to this situation, he was unable to 
return the VA Form 9 in a timely manner.  The Board veteran 
has submitted substantial medical evidence which corroborates 
his report that he suffered a heart attack and underwent 
heart surgery in February 1997.  However, there is simply no 
provision in the law or regulations which allows for 
"tolling" of the time limit for filing an appeal in such a 
situation.  The provisions of 38 C.F.R. § 20.303 do allow for 
the granting of an extension of the time period for filing a 
substantive appeal for good cause shown, when such a request 
is made in writing and is made prior to the expiration of the 
time limit for filing the substantive appeal.  However, in 
this case, the evidence does not show -  and the veteran does 
not contend - that such a request was filed.  Furthermore, 
the Board notes that while the veteran was undoubtedly 
concerned with other matters following his February 1997 
heart attack and surgery, he nevertheless had nearly 9 months 
prior to his heart attack - i.e., from May 20, 1996 to 
February 16, 1997 - in which to file his substantive appeal.

The veteran has also asserted a second basis upon which he 
believes VA should excuse the late filing of his appeal.  
During the course of his hearing, the veteran indicated that 
he was seen by Dr. Kreig, a physician in private practice, on 
a VA fee-basis contract, on three occasions in June and July, 
1996.  He states that he believed that these records would 
automatically be forwarded to the RO, which would, in turn, 
issue a supplemental statement of the case (SSOC) taking into 
consideration this new evidence.  Since this evidence could 
have been received just prior to the expiration of the time 
period for filing an appeal, the time limit would have been 
extended beyond the May 20, 1997 date, thus making the June 
5, 1997 receipt of his appeal at least potentially timely.

In certain circumstances, if a claimant has not yet perfected 
an appeal and VA issues a SSOC in response to evidence 
received within the one-year period following the mailing 
date of notification of the determination being appealed, VA 
is required to afford the claimant at least 60 days from the 
mailing date of the SSOC to respond and perfect an appeal, 
even if the 60-day period would extend beyond the expiration 
of the one-year period.  See VAOPGCPREC 9-97 (Feb. 11, 1997).  
However, the veteran's supposition that these records might 
have been sent to VA by Dr. Kreig just prior to the 
expiration of the one-year period, thus extending the time 
limit for filing his appeal, is simply too speculative to 
allow for extension of the time limit, particularly in light 
of the fact that these records were created some 10 months 
prior to the May 20, 1997 expiration of the one-year appeal 
period.

In any case, the claim must be decided on the basis of the 
relevant regulations, which establish strict time limits for 
the filing of a substantive appeal.  In this case, the latest 
period within which the veteran could have perfected his 
appeal was within one year of the May 20, 1996 mailing of 
notice of the RO's denial of the veteran's claim for service 
connection for PTSD.  Despite being advised of his right to 
do so, the veteran failed to request an extension of time to 
file such and appeal, and the veteran's substantive appeal, 
received on June 5, 1997, was not received within the one-
year deadline.  As such, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2001).

ORDER

A timely appeal was not filed within one year of the date of 
mailing of the RO's May 9, 1996 denial of the veteran's claim 
for service connection for PTSD, and, therefore, that 
decision is final.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

